Hooker, J.
On March 8, 1856, Eobert Downie and 19 other persons organized a religions society under Act No. 145, Laws of 1855, its corporate name being the First Associate Presbyterian Church of Detroit. The following is a copy of said articles, viz.:
“ Articles oe Association oe the First Associate Presbyterian Church oe Detroit.
“ 1. This society is organized under the provision of Act No. 145, entitled fAn act concerning churches and religious societies, establishing uniform rules for the acquisition, tenure, control, and disposition of the property conveyed or dedicated for religious purposes, and to repeal chapter fifty-two of the Eevised Statutes/ approved February 13, 1855.
“2. There shall be three trustees elected to take charge *598of the property belonging to and transact all the affairs relating to the temporalities of this society.
“3. The corporate style of this society shall be the ‘ First Associate Presbyterian Church of Detroit.'’”
The name is the only thing in the articles that indicates the denomination or tenets of the society. On May 15, 1856, a deed was made by the Second Presbyterian Church of Detroit to the First Associate Presbyterian Church of Detroit, of lot 6 on the Military reserve. This included a church standing upon said lot, which was thereafter used by the First Associate Presbyterian Church as its place of worship until 1887, when the premises were sold to the federal government for a post-office cite, and other premises were purchased by the society for a place of worship; title being taken, as before, by an ordinary warranty deed, without trust or limitation expressed therein.
At the time of the organization of said society there existed in the United States two bodies of Christians *599known, respectively, as the “ Associate Presbyterian Chnrch ■ of North America” and the “Associate-Reformed Church of North America.” In 1858 action was taken by the general assemblies of these churches to unite under the name of the “United Presbyterian Church.” The First Associate Presbyterian Church of Detroit acquiesced in this action, thereafter sending delegates to, the general assembly of what was know as the “United Presbyterian Church.” In 1889 all but one of the Detroit churches concluded to sever their connection with the presbytery of the United Presbyterian Church, and to unite with the Presbyterian Church. At a regularly called meeting, the First Associate Presbyterian Church took such action. About 80 members were present, all but 11 of whom voted *600in favor of the change, and it is said that these 11 acquiesced. The six complainants have filed a bill praying that the defendants, who are the duly-elected trustees of said church, may be declared to be the trustees for complainants and the other members of said congregation who adhere to the faith of said United Presbyterian Church, and that they be restrained from conveying said property. The property involved is worth $55,000.
The property in question came to the spciety-free from anything in ■ the nature of an express trust. It was purchased, and an ordinary deed conveyed the fee. Hence, questions based upon a conveyance expressing a trust may be eliminated. Neither is it the case of property belonging to a voluntary society, the obligations and rights of the members of which are to be measured by their articles of association or constitution. The theory upon ■ which complainants base their claim is that the trustees of the society hold the property in trust for the religions purposes connected with the denomination mentioned, from which it cannot be legitimately or lawfully diverted. Some cases will be found which support the contention of complainants, viz., that, where property is held by a religious corporation, it is a trust fund, which must be applied to, ■ and not diverted from, the support of the particular religious sect with which it is connected. In some of these cases the corporations appear to be such through special charters; some are, perhaps, organized under general laws which may differ materially from that of Michigan. But we do not find it. necessary to discuss these cases; they will be found in the briefs of counsel, Pennsylvania, perhaps, going the furthest in support of the proposition.1
*601The courts of New York, on the other hand, in several' well-considered cases, have asserted a contrary doctrine; holding that the society is a corporation, civil in its nature, endowed with the power of managing its affairs according to the will of the majority, as it is usual for corporations to do, and that while, on the one hand, the spiritual affairs of the members cannot be controlled or participated in by the society, on the other hand the temporal affairs are beyond the reach of the spiritual body. The communicants are frequently members of the society, and as such exercise a potent influence upon its policy, and one of the present provisions of the law requires a majority of the trustees to be communicanjis of the spiritual body connected with the society. This is not necessarily a recognition of complainants’ theory, but is a safeguard against action by the trustees tending to estrangement or embarrassment of the members of either body. The cases mentioned recognize the power of the corporation to make changes, and deny the application of the doctrine that each member of the society has a right to require the use of the property of the society for the benefit of, or in conformity to the principles of, some general religious body, to which such society may at. some time in the course of its corporate life have seen fit to conform its worship. Burrel v. Church, 44 Barb. 282; Robertson v. Bullions, 11 N. Y. 243; Gram v. Society, 36 Id. 161; Watkins v. Wilcox, 66 Id. 654; Petty v. Tooker, 21 Id. 267; Smith v. Nelson, 18 Vt. 511; Bascom v. Albertson, 34 N. Y. 584. See, also, Calkins v. Cheney, 92 Ill. 463; McBride v. Porter, 17 Iowa, 203.
It is true that this question is affected by, and depiends upon, the statute under which the society is organized, and that such statutes differ. Our statute is similar to that of New York. The law (Comp. Laws 1857, p. 660) under which these articles of association were made per*602mits any five persons of full age to form themselves into a church, congregation, or religious society. Section 2010. It will be noticed that the act is silent upon the subject of faith or denomination, and we are left to infer that these are subject to the will of the church, congregation, or society when formed. Having subscribed articles, they may elect trustees to take charge of the property belonging to, and transact the affairs relative to the temporalities of, such church, congregation, or society. The act assumes, rather' than provides, that connected with this church, congregation, or society will be some sort of religious exercises, ■ — perhaps it may be said a religious and denominational organization. What they -shall be must rest with those who sign the articles, and such as from time to time become contributors to, or stated worshipers with, the society. See section 2011. It is observable that it is not association and worship with the denominational body that give character to the member and make him a voter, but it is the corporation or society existing under the articles to which he must contribute and with which he must worship; importing that the society, and not the denominational organization, is dominant in the eyes of the law. The latter, as such, cannot exercise any control over the affairs of the society, such as determining when and where it will erect a church edifice, or dictate the employment of clergymen or others. On the other hand, there is no attempt to subject a denominational body to the control of the society that may act with it, in matter of faith, discipline, or affiliation.. As a rule, they move in harmony, because the society is composed largely of the members of the denominational body, and is indirectly controlled by it. Were it otherwise, controversies like this would probably be more frequent, as the property held by the statutory societies generally comes through the effort of the church *603proper that is associated with it. Such property, however, is none the less within the control of the society.
How far the power of the society (i. e., corporation) as to the disposal or use of its property is limited by the doctrine of ultra vires, we need not discuss, further than to say that members of the society could probably insist uppn its property being applied to religious purposes, such being the object of the society. But to say that such religious purposes must be determined and limited by the views of individual members, and not by the will of the majority, is another matter. To hold that the power of this society, under the law, to choose its own method of worship, and to use its property for religious purposes in accordance with the opinions or wishes of the majority of such society (which rights it certainly had at the time of its organization), became limited by the denominational affiliations of its members through a spiritual organization formed by them, so that it was forever thereafter precluded from permitting the use of its property in any other way than that prescribed by the regulations, creed, or discipline of such organization, would be to make the power of these corporations depend, not upon the law under which they are created, but upon the opinions of those who signed the articles, or, as in this case, upon the regulations of the superior denominational body with which such spiritual organization might first chance or choose to connect itself. The members of this association, before they signed these articles, were at liberty to unite with any religious denomination they chose. The articles did not abridge this right, unless by reason of the selection of the name “ First Associate Presbyterian Church of Detroit.” No one would pretend that this could so operate, except as it indicated an intention to conduct its worship in conformity with a body shown by the evidence to have been in existence at the time, viz., the Associate Presbyterian Church of North *604America. At that time some of the signers of the articles may have been Presbyterians, — perhaps all were; or they may have included members of various Presbyterian churches, and perhaps of other denominations, and possibly some of no particular faith. It is not uncommon, in new countries especially, for people to bury their denominational prejudices and preferences, and unite in forming and supporting a single church. Sometimes, it is the only means of obtaining the privileges of religious worship, which this law wisely encourages, and enables them satisfactorily to do. At all events, they perfected a denominational organization, and proceeded to recognize the jurisdiction of the Associate Presbyterian Church of North America. Subsequently, they changed -their allegiance to the United Presbyterian Church of North America, as hereinbefore stated. The corporation had nothing to do with this, which was a matter not within the power of the corporation to participate in. Nor could it control their action when they concluded to unite with the Presbyterian Church. The record shows that, of the communicants present, all but 11 voted in favor of the change. During all of the time this society continued its worship, and the denominational body with which it has been associated has worshiped with it. Now we are asked to compel it to cease permitting its property to be used for worship in conjunction with those of the communicants who recognize the Presbyterian Church, and to devote it to the use of that portion who adhere to the United Presbyterian Church.
The case of Hardin v. Baptist Church, 51 Mich. 137, discusses this statute, wherein Mr. Justice Cooley, speaking for the Court, says:
“ Persons desirous of forming themselves into a religious society sign articles of association for - the purpose, agree upon a name, elect trustees, and put their articles on record, when duly perfected. • They thereby become a corporation by the name agreed upon, and may take, hold, *605and convey property, and exercise the ordinary functions of corporate bodies. The associates are not necessarily professors of any particular belief or faith, or members of any church; and corporate succession is kept up by conferring the privileges of corporators on all who regularly attend worship in the society, and contribute to its support. And the trustees, who are to manage the temporal affairs of the corporation, may or may not be church members.
“ Connected with the corporation, the statute contemplates that there will be a church, though, possibly, this may not be essential. In this ease there is one. The church has its members, who are supposed to hold certain beliefs, and subscribe some covenant with each other, if such is the usage of the denomination to which the church is attached. The church is not incorporated, and has nothing whatever to do with the temporalities. It does not control the property or the trustees. It can receive nobody into the society, and can expel nobody from it. On the other hand, the corporation has nothing to do with the church, except as it provides for the church wants. It cannot alter the church faith or covenant. It cannot receive members. It cannot expel' members. It cannot prevent the church receiving or expelling whomsoever that body shall see fit to receive or expel.”
We think this case in harmony with others cited, and conclusive of the present one. The society, by action which appears to have been regular and substantially unanimous, has acquiesced in the action of the spiritual body, and is willing to apply its property to the maintenance of religious worship in accordance with the ideas of such body, which it still permits to worship with it, disregarding the changes, if any, which such body may have made in its affiliations.
The decree of the circuit court will be affirmed, with costs.
The other Justices concurred.

 Counsel cited: Means v. Church, 3 Watts & S. 303; Winebrenner v. Colder, 43 Penn. St. 344; Schnorr’s Appeal, 67 Id. 138; Roshi's Appeal, 69 Id. 462; Sutter v. Church, 42 Id. 503; McBride v. Porter, 17 Iowa, 203; Church v. Society, 23 Id. 567; Harmon v, Dreher, 1 Speers, Eq. 90; Wiswell v. Church, 14 Ohio St. 31; Watson v. Jones, 13 Wall. 679.